Citation Nr: 0510394	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  02-03 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for the residuals of a 
low back injury, and, if so, whether service connection is 
warranted for this condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel

INTRODUCTION

The veteran had active military service from October 1966 to 
September 1968.  This matter arises from an August 1999 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which denied service 
connection for low back disability.

The veteran was afforded a personal hearing at the local RO 
before the undersigned Acting Veterans Law Judge in January 
2005.  A transcript of the hearing has been associated with 
the claims folder.


FINDINGS OF FACT

1.  A RO rating decision was issued in April 1970, which 
found that service connection for the residuals of a back 
injury was not warranted because the veteran's service 
discharge examination and subsequent VA examination were 
negative for evidence of low back disability.

2.  The evidence received since the April 1970 decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered to fairly decide the merits of the claim 
for service connection for residuals of a low back injury.

3.  Resolving reasonable doubt in favor of the veteran, the 
evidence of record shows that the veteran's degenerative disc 
disease of the lumbosacral spine is causally related to an 
injury that occurred during his active service.




CONCLUSIONS OF LAW

1.  The April 1970 rating action denying service connection 
for low back disability is final.  38 U.S.C. 4005(c) (1964); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1970); currently 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004).  

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for residuals 
of a low back injury.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

3.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine is warranted.  38 U.S.C.A. 
§§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Pursuant to 38 U.S.C.A. § 1154(b), combat veterans may 
establish service incurrence of a disease or injury through 
satisfactory lay or other evidence which is consistent with 
the circumstances, conditions or hardships of service, even 
in the absence of official record of such incurrence.  See 
also 38 C.F.R. § 3.304(d) (2004).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

New and material evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. 
§ 3.156(a) (2003).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of entitlement to service connection was 
filed prior to that date.  Therefore, the amended regulation 
does not apply.

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

While the RO reopened the veteran's claim for service 
connection for residuals of a low back injury and considered 
the claim on a de novo basis, the Board is not bound by that 
determination and is, in fact, required to conduct an 
independent new and material evidence analysis in claims 
involving final rating decisions.  See Barnett v. Brown, 8 
Vet. App. 1 (1995).  In this regard, using the guidelines 
noted above, the Board finds that new and material evidence 
has been presented.  Hence, the claim concerning service 
connection for the residuals of a low back injury may be 
reopened.

By a rating action dated in April 1970, service connection 
for low back disability was denied.  The RO determined that 
there was no evidence that the veteran suffered a low back 
injury in service, or that a disability of the low back was 
diagnosed on VA examination in November 1969.  The only 
evidence of record was the veteran's available service 
medical records and the November 1969 VA examination report.  
The veteran did not appeal the decision.  The April 1970 
rating decision therefore became final.  38 U.S.C. 4005(c) 
(1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970); currently 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004).

The evidence received by VA after the April 1970 decision 
includes a September 2003 VA orthopedic examination report.  
Therein, the examiner diagnosed the veteran as having 
degenerative disc disease of the lumbosacral spine, which was 
documented on MRI and physical examination.  The veteran was 
noted to have given a history of injuring his low back while 
attempting to help put the track back on an armored 
amphibious personnel carrier.  He told the physician that he 
felt a pop when he pulled on the very heavy metal track, and 
that he developed sudden severe low back pain.  While no 
documentation of the veteran's in-service injury were 
available for review, the examiner stated that, if the injury 
did actually occur, it was "more likely than not" that the 
veteran's current back disability was related to the in-
service back injury.  Similarly, M.A. Stewart, D.C., reported 
in February 2004 that recent X-rays showing L5-S1 disc 
subluxation with intervertebral foramina encroachment 
bilaterally was "consistent with an injury approximately 30 
to 35 years old."  These statements/findings, as noted 
above, are presumed credible for the purpose of determining 
whether the claim has been reopened.  See Justus v. Principi.

The evidence referenced above shows that the veteran 
currently suffers from a back disability, and that the 
problem may have been incurred by an in-service injury.  This 
evidence is not cumulative or redundant of the evidence 
previously of record, since it implies that the veteran's 
current degenerative disc disease of the lumbosacral spine 
may have had its onset in service.  This evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The September 2003 
examination report and medical statement from Dr. Stewart are 
therefore new and material; consequently, the claim for 
service connection for residuals of a low back injury is 
reopened.

Service Connection for Back Disability

Initially, the Board notes that the veteran's service medical 
records are, for the most part, missing.  A replacement 
health record was prepared in June 1968.  At that time, the 
veteran provided a history of intermittent back pain.  
However, reports of examinations conducted in June and 
October 1968 indicated that the veteran's spine was normal.  
There were also no findings relating the veteran's history of 
low back pain to a low back injury.  

The veteran maintains that he injured his low back in Vietnam 
while attempting to repair a broken vehicle.  As noted above, 
he gives a history of injuring his low back while attempting 
to help put the track back on an armored amphibious personnel 
carrier.  He says he felt a pop when he pulled on the very 
heavy metal track, and that he developed sudden severe low 
back pain.  He asserts that the incident took place in 
November 1967, and that his unit came under enemy fire.  


A November 1967 Command Chronology report from 1st Amphibian 
Tractor Battalion, which was the veteran's unit, makes 
numerous references to enemy rocket and mortar attacks.  The 
report also describes an incident where a bulldozer hit an 
unknown type mine, which resulted in the right track of the 
vehicle breaking.  The report not only describes an event 
similar to that told by the veteran but also shows that the 
veteran was in frequent combat-type situations.  Thus, in 
view of the findings in this report, and because the 
veteran's military occupational specialty was an Amphibious 
Tractor Crewman, the Board will consider the veteran a 
"combat veteran" and concede his history of suffering an 
in-service acute back injury.  See 38 U.S.C.A. § 1154(b).

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996). Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996).  

In this case, such competent medical nexus evidence has been 
proffered.  The report of the September 2003 VA examination 
clearly indicates that, if the veteran's in-service low back 
injury did actually occur, it was "more likely than not" 
that the current degenerative disc disease of the lumbosacral 
spine was related to the in-service back injury.  This was an 
informed opinion that was based on a review of the file.  The 
report from Dr. Stewart also links the veteran's current low 
back disability to an injury that occurred in the late 1960s.  
There is no medical evidence contradicting these findings.  

Indeed, even the medical history provided by the veteran 
lends credibility to his claim.  The veteran gave a history 
of intermittent low back pain at the time of his June 1968 
examination.  A history of low back injury was given at the 
time of November 1969 VA examination.  Further, when he was 
treated for a low back injury in 1995, the veteran stated 
that he had previously injured his back in Vietnam.  In other 
words, the veteran's story has remained consistent for the 
past 35 years.

Thus, resolving any reasonable doubt in favor of the veteran, 
the Board finds that the record shows that the veteran's 
degenerative disc disease of the lumbosacral spine is 
causally related to service.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for the residuals of low back injury is granted.

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine is granted.


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


